

117 HR 1671 IH: Securing Consumers Against Misrepresented Debt Act of 2021
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1671IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Ms. Bonamici (for herself, Mr. Foster, Mr. Cohen, Ms. Chu, Ms. Norton, Mr. Lynch, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Fair Debt Collection Practices Act to safeguard access to information for consumers and to stop abusive debt litigation, and for other purposes.1.Short titleThis Act may be cited as the Securing Consumers Against Misrepresented Debt Act of 2021 or the SCAM Debt Act. 2.DefinitionsSection 803 of the Fair Debt Collection Practices Act (15 U.S.C. 1692a) is amended by adding at the end the following:(9)The term legal action means any lawsuit or legal proceeding (including litigation, arbitration, enforcement of security interests, post-judgment actions, and mediation) pursued, taken, threatened, offered, or requested by debt collectors..3.False or misleading representationsSection 807(11) of the Fair Debt Collection Practices Act (15 U.S.C. 1692e(11)) is amended by striking legal action and inserting lawsuit.4.Validation of debtsSection 809(a) of the Fair Debt Collection Practices Act (15 U.S.C. 1692g(a)) is amended—(1)in the matter preceding paragraph (1), by striking the following information is contained in the initial communication or;(2)by amending paragraph (1) to read as follows:(1)an itemization of the amount of the debt that includes—(A)the total amount of the debt owed on the date of the notice;(B)the most recent date of default on the debt; and(C)the amount owed on the most recent date of default, the amount of any payments made since such date, and the amount of any interest or fees accrued on the debt since such date;;(3)by amending paragraph (2) to read as follows:(2)the name of the original creditor and, if different, the name of the creditor on the most recent date of default and the name of the current creditor to whom the debt is owed;.(4)in paragraph (4)—(A)by striking in writing; and(B)by striking and at the end;(5)in paragraph (5)—(A)by striking written; and(B)by striking the period at the end and inserting a semicolon; and(6)by adding at the end the following:(6)the account number of the debt on the most recent date of default; and(7)all methods that the consumer can use to contact the debt collector..5.Legal actions by debt collectorsSection 811 of the Fair Debt Collections Practices Act (15 U.S.C. 1692i) is amended—(1)by redesignating subsection (b) as subsection (c); and(2)by inserting after subsection (a) the following new subsection:(b)Requirements for debt collectorsA debt collector that takes legal action to collect or attempt to collect a debt shall comply with the following requirements:(1)Provide the consumer written notice of the intent to take legal action, sent to the consumer’s last known address at least 30 days and not later than 60 days in advance of commencing the legal action, that shall include—(A)all methods that the consumer can use to contact the debt collector; and(B)all information contained in the notice required under section 809(a) (excluding the information described in paragraphs (3), (4), and (5) of such section), updated to ensure correctness.(2)In the initial pleading filed by a debt collector to commence a legal action to collect a debt, include—(A)all information contained in the notice required under section 809(a) (excluding the information described in paragraphs (3), (4), and (5) of such section), except any account numbers and any personally identifiable information, updated to ensure correctness;(B)the last four digits of the account number of the original debt;(C)admissible documentary evidence of—(i)the written agreement, contract, or instrument creating the debt, if any, or other documents showing that the consumer agreed to the agreement, contract, or instrument creating the debt;(ii)any terms and conditions relevant to the debt;(iii)that the consumer incurred the debt and the amount owed; and(iv)that there is a chain of title of the ownership of debt and the right to collect the debt, including documents showing the date of each transfer of ownership of the debt and the identity of each owner of the debt; and(D)a sworn affidavit stating—(i)that the applicable statute of limitations for collecting the debt has not expired and the date on which such statute of limitations expires; and(ii)that the debt collector personally reviewed all applicable records and documents relating to the debt to be collected..